Citation Nr: 0530514	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  02-10 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased rating for maxillary antral 
sinusitis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran's active military service extended from August 
1969 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That rating decision, in part, 
increased a previous noncompensable rating for maxillary 
antral sinusitis to 10 percent from June 29, 2001.  The case 
was remanded by the Board in December 2003 for further 
development and has been returned for further appellate 
action. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's maxillary antral sinusitis is manifested by 
no more than one or two incapacitating episodes per year 
requiring prolonged antibiotic treatment, or three to six 
non-incapacitating episodes per year characterized by 
headaches, pain, and purulent discharge or crusting.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
maxillary antral sinusitis are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.97, Part 4, Diagnostic Code 6513 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)). Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  To 
the extent that notice was provided to the appellant after 
the initial adjudication, he has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal. 

In March 2002 and January 2004 letters, the RO informed the 
appellant of the provisions of the VCAA.  More specifically, 
these letters notified the appellant that VA would make 
reasonable efforts to help him obtain necessary evidence with 
regard to the issues on appeal but that he had to provide 
enough information so that VA could request the relevant 
records.  VA also discussed the attempts already made to 
obtain relevant evidence with regard to his claim.  Further, 
VA notified the appellant of his opportunity to submit 
additional evidence to support his claim, as he was told to 
provide any additional evidence or information he had 
pertaining to his claim.  Thus, he may be considered to have 
been advised of his duty to submit all pertinent evidence in 
her possession or notify VA of any missing evidence.  

In addition, the RO issued a detailed May 2002 statement of 
the case (SOC) and March 2005 supplemental statement of the 
case (SSOC), in which the appellant and his representative 
were advised of all the pertinent laws and regulations.  The 
Board therefore believes that appropriate notice has been 
given in this case.  Further, the claims file reflects that 
the March 2005 SSOC contained pertinent language from the new 
duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2004).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  All the above notice documents must be read in the 
context of prior, relatively contemporaneous communications 
from the RO.  See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file.  The representative has 
argued that identified other pertinent evidence, not already 
of record, would need to be obtained for a fair disposition 
of this appeal.   Specifically, it is argued that the veteran 
has claimed treatment for incapacitating episodes by Dr. 
Rodriguez.  However, the veteran did not respond to the March 
2002 or January 2004 letters that asked for additional 
information and included authorization forms to obtain 
additional evidence.  Since the veteran did not identify 
additional evidence or submit additional evidence when 
afforded the opportunity, the Board finds that all available 
evidence has been obtained.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to her claims, 
under both former law and the VCAA.  Nonetheless, the VA 
examination requested by the Board in the December 2003 
remand was obtained, and given this evidence and the other 
evidence of record, the Board finds that there is adequate 
evidence to equitably adjudicate the claim on appeal.  The 
Board, therefore, finds that no useful purpose would be 
served in remanding this matter for more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

During service, the veteran was treated for sinus problems, 
including headaches.  A May 1981 VA examination revealed 
maxillary antral sinusitis.

Service connection for maxillary antral sinusitis was granted 
in September 1981, and a 10 percent evaluation was assigned 
from November 13, 1980.  On VA examination in August 1982, 
the paranasal sinuses showed minimal mucoperiosteal reaction 
involving the right maxillary sinus, and the remaining 
sinuses were free of disease.  A March 1983 rating action 
reduced the 10 percent rating for maxillary antral sinusitis 
to 0 percent, effective from June 1, 1983.  

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  At 
the time of an initial rating, separate, or staged, ratings 
can be assigned for separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

A 10 percent rating is warranted for maxillary antral 
sinusitis, when there is evidence of one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting; a 30 percent rating would be warranted 
when there is evidence of three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting; and 50 percent maximum rating would be warranted 
following radical surgery with chronic osteomyelitis, or with 
near constant sinusitis characterized by headaches, pain and 
tenderness of the affected sinus, and purulent discharge or 
crusting after repeated surgeries.  Note:  An incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97, Part 4, 
Diagnostic Code 6512 (2005).  

Outpatient treatment reports from C. Rodriguez reflect 
treatment for sinusitis in October 2000 and August 2001.  

A VA general sinus examination was conducted in May 2002.  
The veteran complained of left frontal pain with nasal 
congestion.  X-rays revealed acute right maxillary sinusitis 
and mild chronic inflammatory changes on the left.  There was 
no purulent discharge or crusting observed and treatment 
listed was topical steroids.  The diagnoses included a normal 
nose exam.  

A VA sinus examination was conducted in February 2005.  The 
veteran reported that he had periods of incapacitation two to 
three times per year and was treatment by Dr. Rodriguez.  On 
examination, the septum was in midline and there was no 
purulent discharge or crusting noted.  X-rays did not reveal 
maxillary sinus involvement at present and no evidence of 
sinusitis.  The diagnoses included maxillary sinusitis by 
record and by history.  

In reviewing the medical evidence of record under the rating 
criteria, it is not shown that the symptoms and objective 
findings in this case are productive of three or more 
incapacitating episodes of sinusitis per year requiring 
prolonged antibiotic treatment, or more than six non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge.  The veteran's 
report of incapacitation two to three times per year is not 
supported by the evidence of record.  The only treatment 
records from Dr. Rodriguez that have been submitted reflect 
treatment for incapacitating episodes one to two times per 
year, which is already contemplated under the 10 percent 
rating that is currently in effect.  Significantly, the most 
recent VA examination diagnosed maxillary sinusitis by 
history only.

In view of the above, the Board concludes that the schedular 
criteria for a rating in excess of 10 percent for maxillary 
antral sinusitis, are not met.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his sinusitis and 
there is no objective evidence that the disability causes 
marked interference with his employment.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  See VAOPGCPREC 6-96.


ORDER

An evaluation in excess of 10 percent for maxillary antral 
sinusitis is denied.



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


